          Case 2:17-cv-01732-TLN-KJN Document 107 Filed 08/20/21 Page 1 of 1


 1                                 UNITED STATES DISTRICT COURT FOR

 2                                 THE EASTERN DISTRICT OF CALIFORNIA

 3
     NEVADA FLEET LLC, a Nevada Limited
 4   Liability Company                                     Case No. 2:17-CV-01732-TLN-KJN
 5                                                         ORDER GRANTING DEFENDANT
                      Plaintiff,                           AUTOMOTIVE RENTALS, INC.’S
 6                                                         REQUEST TO FILE UNDER SEAL
     v.                                                    CERTAIN PORTIONS OF ITS MOTION
 7                                                         FOR DISMISSAL UNDER RULE 12(B)(6)
     FEDERAL EXPRESS CORPORATION;                          AND CERTAIN ATTACHED EXHIBIT
 8   AUTOMOTIVE RENTALS, INC.; DOES 1 to 50                WITH RESPECT TO NEVADA FLEET,
     inclusive,                                            LLC’S SECOND AMENDED COMPLAINT
 9
     Defendants.
10

11

12         Defendant Automotive Rentals, Inc. (“ARI”) has filed a Request to File Under Seal certain

13 portions of its Motion for Dismissal Under Rule 12(b)(6) and an Exhibit attached thereto in response to

14 Plaintiff Nevada Fleet LLC’s Second Amended Complaint (the “Motion to Dismiss”). Pursuant to Local

15 Rule 141, the Court has carefully considered the Request and finds good cause to grant it. The Court

16 hereby ORDERS as follows:

17

18         1. Defendant ARI may file under seal the identified portions of its Motion to Dismiss and attached

19             Exhibit; and

20         2. Defendant ARI will file a redacted version of its Motion to Dismiss on the public docket.

21
     DATED: August 20, 2021
22

23

24                                                         Troy L. Nunley
                                                           United States District Judge
25

26

27

28

                                                       1
